Name: Commission Regulation (EC) No 229/96 of 7 February 1996 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  foodstuff;  chemistry;  international trade
 Date Published: nan

 Avis juridique important|31996R0229Commission Regulation (EC) No 229/96 of 7 February 1996 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 030 , 08/02/1996 P. 0024 - 0031COMMISSION REGULATION (EC) No 229/96 of 7 February 1996 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 7 (3) thereof,Whereas Commission Regulation (EC) No 1222/94 (2), as last amended by Regulation (EC) No 2915/95 (3), has undergone substantial changes which have not had any effects on Annex C thereto; whereas this Annex still contains an error introduced by Commission Regulation (EC) No 1651/94 (4), as amended by Regulation (EC) No 2296/94 (5), which should be corrected;Whereas, in addition, alcohol-free beers are produced in conditions similar to beers covered by CN code 2203; whereas, as a result, they should be inserted in Annex C and Annex B of Regulation (EC) No 1222/94 should be amended in consequence;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 Commission Regulation (EC) No 1222/94 is amended as follows:1. in Annex B, the line referring to CN code 2202 90 10 is replaced by the following:>TABLE>2. Annex C is replaced by the Annex to the present Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 February 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 318, 20. 12. 1993, p. 18.(2) OJ No L 136, 31. 5. 1994, p. 5.(3) OJ No L 305, 19. 12. 1995, p. 33.(4) OJ No L 174, 8. 7. 1994, p. 14.(5) OJ No L 249, 24. 9. 1994, p. 9.ANNEX 'ANNEX C>TABLE>